Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 37 CFR 1.72 states that “the title of the invention … must be … specific” and MPEP 606.01 lays out the requirement of a title that is clearly indicative of the invention to which the claims are directed. Since there are over 1000 patent or applications with medical shield in their name, the amended title is still not specific.
The following title is suggested: Medical Radiation Shielding System with Planar Shields for Accommodating Appendages or something else similarly specific. 
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that McAuley cannot anticipate the newly amended claim recitations since the “entire assembly” cannot be translated (page 13, lines 1-3).
First, the claim does not recite that the supporting means is “configured to allow the entire assembly to translate.”   So a portion of the assembly that moves – the portion attached to the planar shields, anticipates this claim language, under its broadest reasonable interpretation without reading limitations from either the specification or the arguments into it. Second, the assembly can be translated (moved from one place to another) as a whole, since McAuley 
The recitation “to allow access to a patient” does not overcome this interpretation. The access to a patient can be better if the radiopaque panels of McAuley are lowered, or if the entire thing is unclamped and removed while a patient is on or off the table. Applicant’s arguments that McAuley’s device does not hinder access in the first place are merely attorney arguments. It seems clear that, to someone standing nearby, losing the space immediately surrounding the body of the patient would hinder access in some way, even if not completely precluding access. While a feature may be claimed structurally or functionally, here, the apparatus of McAuley performs the same function “allowing access to patient” as the claim broadly recites. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 123 recites that the first shielding means is “about at the surface” and that the top edge is “at least about 190 cm form the floor.” The term "about" in claim 123 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 6, 10, 13, 14, 15, 32, 34, 38, 40, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuley (5981964).
Regarding Claim 1, McAuley teaches a radiation shield assembly, configured to block radiation emanating from a radiation source below the table (Col. 1, lines 30-35), the assembly comprising:
(a)    supporting means to support the assembly (Figure 1, part 30) and configured to allow the assembly to translate relative to the table to provide access to the patient (adjustable frame assembly 30 attached to the table 10 where assembly can be moved up and down)
(b)    first shielding means to block radiation from the source in a first approximately vertical plane (Figure 3, part 22), fastened to the supporting means, and comprising an appendage opening dimensioned to allow a human appendage to pass through the first shielding means (“cutout portion to accommodate patients … legs” Col. 6, ll. 13-15); and
(c)    second shielding means to block radiation from the source in a second approximately vertical plane (Figure 1, 3, part 20), fastened to the supporting means to allow the second shielding means to translate and rotate along an approximately vertical axis relative to the first shielding means (vertical translation Col. 7, ll. 15-25; clevis (misspelled) joint, Col. 7, ll. 34-41 and e.g. Col. 9, lines 1-5 bars 6 and 7 “swung away” from original position).
Regarding Claim 6, McAuley teaches the radiation shield assembly of claim 1, to teach further comprising sixth shielding means to block radiation from the source in a fourth 
Regarding Claim 10, McAuley teaches the radiation shield assembly of claim 1 wherein the supporting means comprises an approximately vertical mast (Figure 1, 3, part 3, 4).
Regarding Claim 14, McAuley teaches the radiation shield assembly of claim 1 wherein the first shielding means (20) and a third shielding means (23) are configured to translate together vertically (moving up and down on telescoping mast 3, 4).
Regarding Claim 13, McAuley teaches the radiation shield assembly of claim 1 wherein in operation the supporting means supports the entire weight of the radiation shield assembly (the shields supported by the arms, and the entire apparatus is clamped onto the table, see Col. 7, ll. 55-60).
Regarding Claim 15, McAuley teaches the radiation shield assembly of claim 1 wherein the first shielding means and a third shielding means (23) are configured to translate together along the support means (up and down vertically with telescoping mast, part 3, 4).
Regarding Claim 32, McAuley teaches the radiation shield assembly of claim 1 wherein at least one of the first through sixth shielding means reduce radiation exposure by at least 85% when measured by the Modified ASTM F3094/IEC 61331-1 Protocol (claimed subject matter is described in the art, since the structure is the same, the function of the structure are expected to be the same, unless shown to be structurally different (See, e.g. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971))). 
Regarding Claim 34, McAuley teaches the radiation shield assembly of claim 1 wherein at least one of the first through sixth shielding means reduce radiation exposure In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971))).
Regarding Claim 38, McAuley teaches the radiation shield assembly of claim l, comprising a flexible radiopaque member positioned to at least partially cover the appendage opening and configured to allow the human appendage to pass through said appendage opening (Figure 3, part 23).
Regarding Claim 40, McAuley teaches the radiation shield assembly of claim l, wherein the second shielding means and a fourth shielding (23) means are configured to translate together along the support means.
Regarding Claim 45, McAuley teaches the radiation shield assembly of claim 1, wherein the support means comprises a mast supported by a floor stand (via patient bed floor stand, 12).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 20 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley.
Regarding Claim 9, McAuley teaches the radiation shield assembly of claim 1. McAuley fails to explicitly state wherein the first and the second shielding means are configured to rotate relative to one another over an arc of from about 0-180°, but does teach a rotatable clevis joint (Col. 7). Modification would have entailed using the clevis joint to allow the shielding means to rotate relative to one another over an arc of from about 0-180°. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for an accurate positioning of the shield means before radiation, as well as a compact configuration for transport or storage, where the shielding means can lay on top of each other. 
Regarding Claim 20, McAuley teaches the radiation shield assembly of claim 1, but fails to explicitly teach wherein at least one of the first, second, third, fourth, or fifth shielding In re Leshin, 125 USPQ 416.
Regarding Claim 54, McAuley teaches the radiation shield assembly of claim 1 but fails to teach wherein at least one of the first through sixth shielding means is transparent to visible light. However, McAuley does teach wherein another shielding section is transparent to visible light (Col. 7, ll. 45-48, transparent leaded acrylic). Modification would have entailed using the material of that in the other shielding sections as well. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the operator to have watched the patient the entire time, without obstruction, while still being shielded from the radiation.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claims  2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Kobayashi (5090044) 
Regarding Claim 2 and 3, McAuley teaches the radiation shield assembly of claim 1, but fails to teach it comprising third shielding means to block radiation from the appendage opening in a first approximately horizontal plane that is approximately orthogonal to the first vertical plane, and fastened to the first shielding means such that the third shielding means translates and rotates with the first shielding means and a fourth shielding means to block 
Kobayashi teaches shielding means with a hole for an appendage and another shielding means orthogonal to the first one, movable together (Figure 6)
Modification would have entailed adding shielding means orthogonal to the planes of McAuley in order to cover all the angles from which scattered radiation can impinge on the medical practitioner. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for better radiation protection, thus safeguarding the health of the medical practitioner. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Niedzielski (20140048730).
Regarding Claim 4 and 5, McAuley teaches the radiation shield assembly of claim 1, but fails to explicitly teach comprising fifth shielding means to block radiation from the source in a third approximately vertical plane that is approximately orthogonal to the second approximately vertical plane and to the second approximately horizontal plane, connected to the second shielding means such that the fourth shielding means translates and rotates with the second shielding means, or comprising sixth shielding means to block radiation from the source in a fourth approximately vertical plane that is approximately parallel to the first approximately vertical plane, wherein the sixth shielding means is secured to the first shielding means.
	However, Niedzielski teaches a fifth/sixth shielding means to block radiation from a source in a plane orthogonal to two other planes where it moves with a connected plane (Figure 3, part 28) as well as a sixth shielding means parallel to a first plane (Figure 1, part 21, 28). 

	It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have protected more thoroughly the medical practitioners. Protecting the doctor or operator would have been a known goal, and using the geometric arrangement that best protects the operator from extra radiation would have been an optimization problem of a result effective variable.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Zingerman (20120256092). 
Regarding Claim 28, McAuley teaches the radiation shield assembly of claim 1, but failed to explicitly teach wherein at least one of the first, second, third, fourth, or fifth shielding means has a radiopacity of least 3 mm lead equivalent. 
Zingerman teaches wherein shielding means includes lead with a thickness of 2 mm or more ([5]).
Modification would have entailed adding a higher lead equivalent thickness to the material used for shielding. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Zingerman teaches that 2mm or more of lead can have the resulting effect of less than the required limit of .02 ms/week of radiation.  Both because this is the optimization of a result effective variable and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, the use of a different thickness of shielding material in order to reduce radiation leakage would have been an obvious modification. In re Boesch, 205 USPQ 215; In re Leshin, 125 USPQ 416.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Rees (2011/0174997). 
Regarding Claim 46, McAuley teaches the radiation shield assembly of claim 1.
McAuley fails to teach wherein the support means is a mast that is suspended by an overhead boom.
Rees teaches a radiation shield that can be alternately supported on a mast from the floor (Figure 5), or as part of an overhead boom arm (Figure 1).
	Modification would have entailed using an overhead boom to support the shield. 
	It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the operator to quickly and easily move it away from the patient after the procedure, without possibly rolling a floor supported shielding arrangement through any other room furniture, electronic cables, or around other personnel.  


Allowable Subject Matter
Claim 62 and 123 are objected to as being dependent on a rejected claim, but would be allowed if it incorporated all the claim language of the independent claim. 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 62, the prior art taken either singly or in combination fails to anticipate or fairly suggest the first and second approximately horizontal shields that move with first or second shielding means, along with the lower generally planar vertical shield, 
	In regard to independent claim 123, the prior art taken either singly or in combination fails to anticipate or fairly suggest the bottom edge of the first shielding means is at the surface of an operating table and the top edge is at least 190 cm from the floor; recited together in combination with the totality of particular features/limitations recited therein. For instance, Lenhart (4581538) teaches a shield that looks to be at least 190 cm from the floor, with 2 shielding means (the window 34 and slats 40, functionally equivalent to the disclosed planar shields of the spec), but fails to teach wherein the radiation source is from below the table or wherein the second shielding means can translate and rotate relative to the first shielding means. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881